Case: 1:18-cv-02063 Document #: 35 Filed: 04/16/19 Page 1 of 2 PagelD #:161

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
HP Tuners, LLC, | Civil Action No. 18-cv-02063
Plaintiff, The Honorable Thomas Durkin
Presiding Judge
Vv.
The Honorable Young B. Kim
Worldly Exhibits, Magistrate Judge
Defendant.

 

 

ORDER AND CONSENT JUDGMENT
This matter having come before the Court pursuant to the Parties’ Settlement Agreement

and Release (the “Agreement”) and the Court otherwise being fully advised in the premises,
grants the following relief:

IT IS ORDERED, ADJUDGED AND DECREED that Judgment is entered in favor of
Plaintiff HP TUNERS, LLC and against Scott Steinbrook, d/b/a Defendant Worldly Exhibits in
the amount of Twenty Thousand Dollars and Zero Cents ($20,000), minus payments made by
Defendant, plus post-judgment interest on the judgment balance accruing at the interest rate in
effect on the date of the entry of this Order pursuant to 28 U.S.C §1961.

Costs and attorney fees incurred by HPT Tuners, LLC, if any, in obtaining and enforcing
this Consent Judgment are taxed to Scott Steinbrook, d/b/a Defendant Worldly Exhibits. All

other matters before the Court in this action are hereby resolved and this is a final judgment.
Case: 1:18-cv-02063 Document #: 35 Filed: 04/16/19 Page 2 of 2 PagelD #:161

The Consent Judgment is hereby agreed to and submitied by:

MS5hia

Scott Steinbok, Mndiv idually

SCOTT STEINBROOK,
d/b/a Worldly Exhibits.

LG;
ty
By: JUL

 

  

iv

a

iy f fo
a af = of oN?
wt Sf ry
Ve ee oe af v3

HP TUNERS, INC.

By:

 

One pf his Attorneys

Denny Esford

Windy City Trial Group, Inc.
Sears (Willis) Tower

233 S. Wacker Drive, Suite 2290
Chicago, IL 60606

(P) 312-405-7725

denny @windycitytrialgroup.com

Attorneys for Defendant

DATED: ___, 2019.

ji. J wei a
By:

One of its Attorneys

 

Michele J. Braun

Law Offices of Michele J. Braun
1906 Maplewood Road
Northbrook, IL. 60062
847-559-8406
Michele@mjbraunlaw.com

Attorney for Plaintiff

ENTERED: tl 2 [20 | 9

2 nL

Honorable Judge Presiding
